Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about June 26, 2001, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The complaint was properly dismissed. The alleged hazard in this trip and fall action, temporary plywood flooring raised from the surrounding well-lit subway platform floor and painted bright yellow around the edges, was open and apparent and thus did not constitute a trap or snare for the unwary, and, under all the relevant circumstances, too trivial to be actionable (see Trincere v County of Suffolk, 90 NY2d 976; Cruz v Deno’s Wonder Wheel Park, 297 AD2d 653). Concur— Mazzarelli, J.P., Andrias, Buckley and Marlow, JJ.